United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S. (deceased), Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1783
Issued: February 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 the employee timely appealed the April 21, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the employee had sustained a permanent impairment as a result of
his November 19, 1993 employment-related right ankle injury.

FACTUAL HISTORY
The employee, now deceased, injured his right lower extremity on November 19, 1993
when a female custodial worker struck him with a cleaning cart as he entered an elevator.1 After
a three-week absence, the employee returned to his regular duties. The Office initially accepted
the claim for right ankle sprain.
On October 21, 1994 the employee filed a claim for a schedule award (Form CA-7). His
physician, Dr. William R. Bohl, a Board-certified orthopedic surgeon, saw him on January 25,
1995 and diagnosed right anterior tibial spur.2 He recommended Achilles tendon stretching
exercise and if unsuccessful, then arthroscopic surgery to remove the spur. Dr. Bohl indicated
there was a probability of improved ankle motion and, therefore, it was inappropriate at that time
to make a statement of maximum medical improvement. Given his opinion regarding possible
improvement of the employee’s right ankle condition, the Office medical adviser indicated that a
schedule award was premature. By letter dated May 4, 1995, the Office advised the employee to
postpone his pursuit of a schedule award until all medical treatment had been exhausted. On
May 22, 1995 Dr. Bohl advised the Office that the employee’s right ankle pain had increased
over the past few months and that he was currently awaiting authorization for surgery.
On September 25, 1995 the Office informed the employee that his claim was expanded to
include anterior tibial spur as an accepted condition. It also authorized the right ankle
arthroscopic surgery Dr. Bohl had recommended. That same day, the Office issued a formal
decision denying the employee’s claim for a schedule award. The September 25, 1995 decision
explained that the schedule award was denied because the employee had not yet reached
maximum medical improvement. This decision was affirmed on appeal.3
In December 2000, after more than two and a half years of inactivity, the employee
contacted the Office regarding his claim. He indicated he was seeking compensation for his
injuries, including lost time and medical expenses. The employee asked that his case file be
retrieved from the Federal Records Center. He made a similar request on April 6, 2001. In early
2002, the Office retrieved the employee’s file as requested. But it was subsequently returned to
the Federal Records Center due to inactivity.
On July 1, 2003 the employee filed a claim for a schedule award.4 In support of his
claim, the employee submitted a June 14, 2002 attending physician’s report (Form CA-20) from
1

Appellant was employed as a lead fiscal accountant. He died on February 29, 2004 due to metastatic gastric
carcinoma. Appellant was 47 years old at the time of death. He was survived by his spouse, Sandra J. Smith and
three daughters, ages 25, 21 and 19.
2

Dr. Bohl first treated appellant on November 24, 1993; just a few days after his employment-related right ankle
injury.
3

Docket No. 96-1846 (July 2, 1998). The Board also affirmed an April 30, 1996 decision by the Branch of
Hearings and Review that found appellant had abandoned his request for an oral hearing. The Board’s July 2, 1998
decision is incorporated herein by reference.
4

Appellant listed his wife, Sandra, and daughters Amanda (age 20) and Samantha age 18 as dependents.

2

Dr. Bohl, who had examined him on June 5, 2002.5 Dr. Bohl diagnosed a small anterior tibial
spur on the right ankle. The report identified November 19, 1993 as the date of injury.
Regarding the history of injury, Dr. Bohl indicated that the employee injured his right ankle and
foot when a “cleaning cart hit him.” While he noted there was no history or evidence of
concurrent or preexisting injury or disease, he did not respond to the forms report question: “Do
you believe the condition found was caused or aggravated by an employment activity?”
Dr. Bohl also left those blank sections of the report regarding disability.6 There was no
indication from Dr. Bohl’s latest report that the employee had undergone the previously
recommended surgery. In fact, the only treatment the employee reportedly received was
“stretching exercises.”
On April 12, 2004 the employee’s counsel advised the Office that his client had died on
February 29, 2004 due to causes unrelated to his accepted employment injury. Counsel further
noted that there was a pending schedule award claim that he intended to pursue on behalf of the
employee’s surviving dependent spouse.7
By decision dated March 20, 2007, the Office found that the medical evidence did not
support entitlement to a schedule award. It noted that Dr. Bohl’s latest report, dated June 14,
2002, did not assess any permanent partial impairment nor did he indicate the employee had
reached maximum medical improvement. An Office hearing representative affirmed the denial
by decision dated October 16, 2007.8
Counsel filed a request for reconsideration on November 24, 2007. The request was
accompanied by a November 16, 2007 report from Dr. Bohl. Dr. Bohl noted that he had been
requested to provide an assessment of permanent partial disability as of June 5, 2002; the date he
last examined the employee “regarding injuries he sustained to his right ankle and
foot at work … on [November 19, 1993.]” Dr. Bohl indicated that he first examined the
employee approximately five days after his employment injury, at which time he diagnosed
posterior deltoid sprain and abrasion of the Achilles tendon. The employee reported that a cart
had run over the back of his heel at work. Dr. Bohl noted that he referred the employee to
physical therapy, but the employee continued to experience pain over the area of the Achilles
tendon. He then prescribed a heel-lift. Dr. Bohl continued to follow the employee intermittently
until May 9, 1995, at which time he recommended arthroscopic surgery. He indicated that the
employee scheduled the surgery, but later cancelled. Dr. Bohl next saw the employee on June 5,
2002 and he was still complaining of pain in the right ankle both anteriorly and posteriorly,
which was worse with squats or lots of walking. That was the last time Dr. Bohl examined the
employee. On physical examination, there was 30 degrees of ankle flexion, 0 degrees extension,
15 degrees inversion and 0 degrees eversion. Dr. Bohl stated that presumably the employee had
5

This report was initially submitted to the Office in November 2002.

6

In the “Remarks” section of the report, Dr. Bohl noted that appellant was not told to take off from work.

7

Appellant also submitted written authorization from appellant’s surviving spouse.

8

Citing Board precedent, the hearing representative found that a posthumous schedule award would otherwise be
permissible given that the claim was pending when appellant died due to circumstances unrelated to his accepted
employment injury.

3

reached maximum medical improvement from his injuries by that time. He did not document
any muscle atrophy or weakness. However, Dr. Bohl noted there was a degree of permanent
partial impairment based on “loss of motion in [the] right ankle as a result of [the employee’s]
industrial injuries.” While there was no impairment due to plantar flexion, the limitations with
respect to extension, inversion and eversion represented a whole body impairment of five
percent.
On March 4, 2008 the Office medical adviser reviewed the record and found 11 percent
impairment of the right lower extremity. He relied on Dr. Bohl’s right ankle range of motion
measurements and essentially converted the noted whole body impairment into lower extremity
impairment. The Office medical adviser calculated 0 percent impairment for 30 degrees plantar
flexion, 7 percent impairment for 0 degrees dorsiflexion, 2 percent impairment for 15 degrees
inversion and 2 percent impairment for 0 degrees eversion, for a total of 11 percent impairment
of the right lower extremity. He indicated that the employee had reached maximum medical
impairment as of June 5, 2002; the date Dr. Bohl last examined the employee.
By decision dated April 21, 2008, the Office denied modification of the hearing
representative’s October 16, 2007 decision. It questioned Dr. Bohl’s and its own medical
adviser’s opinion because there was no indication that the “impairment [was] a result of the work
injury sustained on [November 19, 1993.]” The senior claims examiner noted there was a sevenyear gap between the last two dates Dr. Bohl examined the employee. She further noted that the
file was “devoid of any information either for or against any intervening injuries that may have
occurred during this interval.” The senior claims examiner also stated that “bridging factual and
medical evidence would be a crucial element of this case.” Furthermore, she found noteworthy
the fact that the death certificate indicated the employee had been working as a car hauler in the
transportation industry prior to his death. Lastly, the Office questioned whether Dr. Bohl
actually took the range of motion measurements he referenced in his November 16, 2007
narrative report.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.9 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.10 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).11
9

For a total loss of use of a leg, an employee shall receive 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2)
(2000).
10

20 C.F.R. § 10.404 (2008).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

ANALYSIS
The evidence of record indicates that prior to his death the employee had an 11 percent
permanent impairment of the right lower extremity. Both Dr. Bohl and the Office medical
adviser found impairment due to loss of motion in the right ankle. Whereas Dr. Bohl calculated
whole body impairment, the Office medical adviser properly converted Dr. Bohl’s right ankle
range of motion measurements into a lower extremity impairment rating. The Board does not
share the Office’s skepticism about the authenticity of Dr. Bohl’s range of motion
measurements.12 Dr. Bohl treated the employee from the outset and consistently diagnosed
employment-related right ankle anterior tibial spur. Moreover, there is no factual information or
medical evidence suggesting an intervening injury. The mere passage of time and the possibility
that something else may have occurred between May 1995 and June 2002 is not a reasonable
basis for disregarding otherwise credible medical evidence. The Board further notes that the
Office incorrectly stated there was “no indication that [the employee’s] impairment [was] a result
of the work injury.” Dr. Bohl clearly indicated in his November 16, 2007 report that the
employee’s right ankle impairment was employment related. This is evident from the first
sentence of the doctor’s report.
Based on Dr. Bohl’s reported physical findings, the Office medical adviser correctly
found that 30 degrees of plantar flexion represented zero impairment of the right lower extremity
under Table 17-11, A.M.A., Guides 537. Applying the same table, the Office medical adviser
also correctly noted that zero degrees extension (dorsiflexion) represented seven percent
impairment of the lower extremity. And under Table 17-12, A.M.A., Guides 537, 15 degrees
inversion and 0 degrees eversion each represented two percent impairment of the lower
extremity. When properly added, the employee’s right lower extremity impairment due to loss
of ankle motion totaled 11 percent. The Office medical adviser found the employee had reached
maximum medical improvement as of June 5, 2002.
As the Office medical adviser’s March 4, 2008 impairment rating is consistent with the
A.M.A., Guides (5th ed. 2001), the Board finds that this represents the weight of the medical
evidence regarding the extent of the employee’s right lower extremity impairment attributable to
his November 19, 1993 employment injury. Accordingly, the Board finds that the employee is
entitled to a schedule award.
CONCLUSION
The evidence establishes that the employee had an 11 percent employment-related
impairment of the right lower extremity.

12

The Office compared the information included in Dr. Bohl’s June 14, 2002 and November 16, 2007 reports.
Because the earlier report did not include range of motion measurements, it stated “the actual treatment records
would be necessary to show the physician actually took the measurements as shown on his [November 16, 2007]
narrative report.” While it is true Dr. Bohl’s June 14, 2002 report did not include right ankle range of motion
measurements, this is a preprinted attending physician’s report (Form CA-20) that provides little room for detailed
findings or analysis.

5

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2008 decision of the Office of
Workers’ Compensation Programs is reversed to find 11 percent impairment to the left leg. The
case is remanded to the Office for further action consistent with this decision of the Board.
Issued: February 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

